Tmz        ATI-ORNEY    GENERAL
                                    OF TrExAs                  -
                                AUSTIN.   TEXAN78711      .
 JOAN   I..   EILL                  May 17, 1977
A%TolLwRTo-A&




          The Honorable Walter W. Meek             Opinion No. H-992
          County Auditor
          County of Duval                          Re: Travel allowances
          San Diego, Texas 70304                   for members of the county
                                                   commissioners court.
          Dear Mr. Meek:
               you have requested our opinion as to whether article
          3912k, V.T.C.S., removes all restrictions on the amount a
          commissioners court may allot to its members as an automobile
          allowance, and if that allowance must be related in some
          way to the number of miles driven on official business, whether
          the mileage between home and office may be considered.
          Article 3912k provides in part:
                         Section 1. Except as otherwise pro-
                      vided by this Act and subject to the
                      limitations of this Act, the commissioners
                      court of each county shall fix the amount
                      of compensation, office expense, travel
                      expense, and all other allowances=
                      county and precinct officials and employees
                      who are paid wholly from county funds, but
                      in no event.shall such salaries be set lower
                      than they exist at the effective date of this
                      Act.
                         Sec. 2. (a) The salaries, expensea, and
                      other allowances of elected county and pre-
                      cinct officers shall be set each year during
                      the regular budget hearing and adoption pro-
                      ceedings on giving notice as provided by
                      this Act.
                      * .   .   .

                         Sec. 0.  TO the extent that any local,
                      special, or general law, including Acts of




                                             P. 4117
The Honorable Walter   W.   Meek - page 2   (fl-992)

              .   .

          the 62nd Legislature, Regular Session,
          1971, prescribes the compensation, office
          expense, travel expense, or any other al-
          lowance for any official or employee
          covered by this Act, that law is repealed.
(Emphasis added).

     Article 3912k gives to the commissioners court autho-
rity to fix the amount which shall be received for travel
expenses by county and precinct officials, including the
commissioners themselves. No formula is specified for the
calculation of traveling expenses. The legislature therefore
apparently did not intend that members of the commissioners
court would be required to show that traveling expenses
allowed them had been actually incurred before payment could
be made. Attorney General Opinions WW-513 (1958); V-1344
(1951). Thus, we believe the legislature intended, in
enacting article 3912k, to authorize counties to continue
the type of lump-sum reimbursement for traveling expenses
previously authorized by the legislature. See V.T.C.S.
art. 23500, Acts 1959, 56th Leg., ch. 221 a-02,   as amended
Acts 1971, 62nd Leg., ch. 811 at 2409; art. 235Op, Acts 1971,
62nd Leg., ch. 503 at 1927. Nonetheless, we believe that the
use of the term "expense" in article 3912k requires that the sum
set by the commissioners as "travel expense" reflect the ex-
penses actually incurred by county officials in the conduct
of official business. While county officials may receive a
monthly travel allowance without the need to account for
every mile traveled when their duties require traveling from
their official stations on a continuing basis, the sum set
as a travel allowance must be premised upon some basis of
fact and reasonable calculation. -See Letter Advisory No. 89
 (1975).
     You have asked whether travel between home and office may
be considered as official mileage subject to compensation
under article 3912k. We do not believe that article 3912k
authorizes compensation for such travel. Statutes authorizing
reimbursement of a public official for expenses or services
are to be interpreted strictly. Madden v. yardy, 50 S.W.
926 (Tex. 1899); Housing AuthorityofhFClt      of Harlingen
v- State ex rel. Velasquez, 539 S.W~d~l     Ter. Civ. App. --
                                          -+-
Corpus Chxsm976,     writ ref'd n.r.e.); Allen v.
                                               -- Davis,
333 S.W.Zd 441 (Tex. Civ. App. -- AmarillmO,     no wrrt).




                              P. 4118
                                                      i
The Honorable Walter   W. Meek -   page 3   (H-992)



          [WInless the legislature has expressly
          and explicitly included in the expenses
          to be allowed such officers the cost of
          travel from their homes to the places
          where their regular duties are to be
          performed, such expenses are not a le-
          gitimate public charge.



            -- Sims, 115 S.E.Zd 140 (W. Va. 196;); 67 C2.S.
rel. Cannan c
Officers S 91b. Cf.-Attorney General Opinion M-873 (1971)
(approving reimbursement in emergency situations when the
place of departure and final destination is the employee's
home rather than his designated official headquarters). We
do not believe that article 3912k constitutes such an explicit
authorization for reimbursement of travel expenses between
home and office in normal circumstances.
                       SUMMARY
          Article 3912k, V.T.C.S., authorizes a
          county commissioners court to fix the
          amount which shall be received by county
          and precinct officials, including the
          commissioners themselves, as reimbursement
          for traveling expenses. County officials
          may receive a monthly travel allowance
          without the need to account for every
          mile traveled when their duties require
          travel from their official stations on a
          continuing basis, but the allowance must
          be reasonably related to expenses actually
          incurred. Travel between home and office
          is not official travel subject to reimburse-
          ment in normal circumstances.




                               P. 4119
    -*.       ..
.         .


          The Honorable Walter W. Meek - page 4   (R-992)


          APPROVED:




          DAVID M,KENDALL,    First Assistant




          Opinion Committee




                                   p. 4120